Beldoek, P. J., Christ, Rabin and Benjamin, JJ., concur; Munder, J. dissents and votes to reverse the order and judgment, and to deny defendant’s cross motion for summary judgment, with the following ¡memorandum: The *867essential character of a savings and loan association, and certainly its public image, is that of a savings bank. Savings banks and savings and loan associations are spirited competitors for the savings dollars, and savings accounts and mortgage investments are the principal business purposes of both. The depositors are not so much interested in the distinctions of their corporate existence as they are in the interest rate each advertises it will pay. Summary judgment in this case by a literal interpretation of the language of the restrictive covenant should not be granted when the purpose of the covenant is highly susceptible of a much broader and more generally accepted interpretation. In my opinion, there is here a triable factual issue of intent which should be determined by a jury.